DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The cloud storage disclosed by the prior art of record, in general, does not include data collection from a number of vehicles. The data collection by the instant invention is able to dynamically collect data from a group of vehicles.  The claims are being allowed after an updated search.

The prior art therefore does not disclose dynamically collecting a data set from a group of vehicles as recited in the claims and does not teach the following limitations in the claimed context: 

storing, on the secondary storage, a plurality of placeholder for a respective plurality of files, each file comprising data which is stored on a network remotely from the secondary storage, each placeholder containing metadata associated with its respective file, a sparse data stream containing none or some data of the respective file, and information which enables any remotely stored data of the respective file to be retrieved from the network;

receiving, from one or more applications executing on the processor of the computing device, one or more requests, each request comprising a request to access a file for which a placeholder is stored on the secondary storage;



monitoring a level of such requests requiring retrieval of data from the remote storage; determining, based on a number of received requests requiring data to be retrieved from remote storage, that the monitored level of requests has satisfied a threshold, the determining that the threshold is satisfied being further based on an indication of user input associated with the one or more requests; and

performing operations, in response to determining that the threshold has been satisfied, to reduce an impact of such level of requests on resources of the computing device.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Claims 2-4, 6-11, 13-14 and 16-20 are allowed because they depend from the independent claim(s) 1 and 12.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154